NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GRIGORII DURALEV,                               No.    21-55200

                Petitioner-Appellant,           D.C. No.
                                                2:20-cv-08521-JVS-E
 v.

ALEJANDRO N. MAYORKAS, Secretary                MEMORANDUM*
of the Department of Homeland Security,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Grigorii Duralev, a native and citizen of Russia, appeals pro se from the

district court’s order dismissing his 28 U.S.C. § 2241 habeas corpus petition. Our

jurisdiction is governed by 28 U.S.C. §§ 1291 and 2253. We dismiss.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      At the time of the district court’s order, Duralev was detained under the

provisions of 8 U.S.C. § 1226(a), which authorizes detention during the pendency

of removal proceedings.

      However, Duralev became subject to a final order of removal and entered

the removal period on February 9, 2022, when the mandate issued in Case No. 19-

71703, which denied his petition for review of the order of the Board of

Immigration Appeals upholding an immigration judge’s removal order. See

8 U.S.C. § 1231(a)(1)(B)(ii) (if a removal order is judicially reviewed and the court

orders a stay of removal, the removal period begins as of the date of the court’s

final order); Prieto-Romero v. Clark, 534 F.3d 1053, 1060 (9th Cir. 2008).

Accordingly, Duralev is now subject to mandatory detention, see 8 U.S.C.

§ 1231(a)(2) (“During the removal period, the Attorney General shall detain the

alien.”), and the court cannot grant the requested relief under 8 U.S.C. § 1226(a).

      This appeal is dismissed as moot. See Abdala v. INS, 488 F.3d 1061, 1064-

65 (9th Cir. 2007).

      DISMISSED.




                                          2                                   21-55200